Citation Nr: 0105555	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-02 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
PTSD and assigned that disability a 30 percent evaluation.  
The veteran appealed as to the assigned 30 percent rating.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The service-connected PTSD is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded a VA examination for PTSD, and records of 
reported treatment have been obtained.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to 
be codified at 38 U.S.C.A. §§ 5103A and 5107(a)).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2000).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2000).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  The pertinent evidence submitted in 
connection with the veteran's present claim includes the 
reports of recent VA examinations in January 1998 and July 
1999; as well as records of VA treatment during the 1990's 
through January 2000. 

During a January 1998 VA examination for PTSD, the veteran 
reported complaints that he could not think or concentrate; 
was tired all of the time; and was frustrated because no one 
understood his problem.  He reported that he had been married 
to a woman with whom he had no children.  They were married 
just prior to his service induction and were divorced in 
1972.  Later he lived with a woman for about 20 years, with 
whom he had two children.  He presently lived with his 
parents who took care of him.  

On examination, the veteran appeared disheveled and it 
appeared to the examiner that the veteran had difficulty 
managing his own affairs.  The veteran's eye contact was poor 
and his affect very labile.  He went from showing depressed 
affect to having intense anger in a very short time.  He was 
only partially oriented.  He knew the date, place, and time, 
but could not recall the day of the week; and he thought the 
season was spring, even though he correctly stated the month 
was January.  He could not recall the name of three simple 
objects when repeated.  He could not perform serial sevens or 
spell the word "world" backward.  His language skills were 
also impaired.  He denied having any suicidal ideation, and 
reported having difficulty controlling his temper.  His 
intellectual ability seemed to be somewhat impaired.  His 
ability to abstract from proverbs, and his judgment on simple 
tasks were surprisingly good or appropriate.  He had no 
insight into the nature of his problems and he reported that 
his speech was slurred, which caused him some difficulty.  He 
reported that he heard voices when no one was around, and 
which frequently came from outside his head.  He had great 
difficulty describing what was said.  He had some paranoid 
ideation and did not trust people.  He thought that they may 
be out to harm him.  He indicated having difficulty sleeping 
and with panic attacks, as well as flashbacks.  He reported 
having difficulty being around people and relating well to 
others.  He reported having distressing memories of Vietnam 
and efforts to avoid situations about Vietnam.  There was no 
indication of current alcohol abuse.  The report noted that 
no tests were given due to the veteran's inability to read 
well and his confused and disoriented state.  The diagnoses 
included (1) on Axis I, rule out PTSD; (2) on Axis II, rule 
out dementia, probably due to alcohol intoxication, and rule 
out personality disorder.  On Axis V, the global assessment 
of functioning (GAF) score was 35, "impairment and reality 
testing."  In a concluding discussion, the examiner stated 
that the veteran did not appear capable of managing his own 
affairs; and that his problems appeared to be more serious 
than the medical record would suggest.  The examiner stated 
that it was because of these severe symptoms and because of 
the veteran's being a poor historian, that many of the 
diagnoses were rule out as opposed to definitive.  The 
examiner opined that while it was possible that the veteran 
was malingering, it was more likely that there was some 
ongoing rapid deterioration in function present.  The 
examiner opined that additional neurological and/or 
neuropsychological evaluation was needed to rule out dementia 
or some ongoing more serious cranial involvement, as well as 
to help rule out malingering.

VA treatment notes for psychology - individual therapy in 
March 1999 noted symptoms including that the veteran looked 
depressed and disheveled; was poorly dressed; had poor 
memory, concentration and attention; and had no 
hallucinations, delusions or suicidal or homicidal ideas.  
Later that month he reported that he did have hallucinations.  
He had flash backs and bad dreams and isolation.  He reported 
that he had not been able to work for ten years and that his 
family gave him food to live on.  These treatment notes in 
March 1999 include assessments of PTSD and major depression.  
These notes include a GAF of 50.

A June 1999 VA report of assessment by psychology - 
neuropsychology shows results of testing and mental status 
examination.  The report contains conclusions that there was 
significant impairments with complex attentional processes 
that limited all other functions.  The examiner was unable to 
state clearly if there was an amnestic disorder as well.  The 
Axis I diagnosis was cognitive disorder, not otherwise 
specified; and that dementia of the Alzheimer's Type was not 
ruled out.  The examiner concluded that the veteran was 
incapable of meaningful, sustained gainful employment.

The report of a July 1999 VA examination for PTSD shows that 
the veteran completed a mini-mental status examination.  The 
results of that showed that the veteran's overall performance 
was on borderline between normal functioning and mild 
cognitive impairment.  The examiner noted that the results 
suggested that the primary cognitive problem was with 
concentration and memory in contrast to other aspects such as 
reasoning and comprehension.  The examiner opined that the 
veteran's concentration and memory were at least mildly 
impaired and maybe mildly to moderately impaired.  The 
examination report indicated that the veteran had no previous 
psychiatric hospitalizations; and had been put on psychiatric 
medications seven or eight years before, which had been taken 
since except for a two to three month period when he ran out.  
The veteran reported that during that hiatus, he started to 
get disoriented, slurring words, and could not concentrate. 

During the July 1999 VA examination, the veteran reported 
having had several jobs after service, which lasted several 
months and ended because he felt confined.  He had held no 
regular job since 1998.  He was married and divorced once in 
the 1960's, and had a common law marriage beginning in 1970 
or 1971, which lasted 21 years.  By this second relationship 
he had children who were supportive, as were his parents.  He 
had one close personal friend, and only one or two casual 
friends with whom he occasionally associates.   

During the July 1999 VA examination, the veteran reported 
that he persistently re-experienced traumatic events with 
intrusive memories.  He had distressing dreams of the trauma 
five to six times per week.  The report noted that the 
veteran appeared to experience true flashbacks, such as 
hallucinations of a helicopter crash.  When he saw something 
that reminded him of the trauma, such as a helicopter, he 
would get shaky and disoriented and he felt that his life was 
threatened.  Holidays remind him of people who died, and this 
made him feel bad.  He attempted to avoid things associated 
with the trauma and he had been emotionally numbed.  He tried 
to block out thoughts and feelings, and avoided talking about 
the situation.  The report noted that the veteran seemed to 
be unable to recall some important details of the trauma.  He 
had markedly diminished interest in activities he had 
participated in before his Vietnam experience.  He veteran 
felt detached and estranged from others and his affect was 
restricted in that his distrust of people resulted in an 
absence of normal feelings of love.  He was pessimistic that 
anything good would happen.  The examiner noted that the 
veteran showed symptoms of increased arousal, and had 
problems sleeping, with symptoms each night.  He had 
difficulty concentrating, with an inability to make sense of 
what he had read.  He was hypervigilant.  

During the July 1999 VA examination, the examiner stated that 
the veteran's overall disturbance and symptoms had caused 
clinically significant distress and impairment in terms of 
working, the veteran's marriage and relationship with 
friends, his social life, and his leisure activities.  He was 
frequently extremely distressed and upset by the fact that he 
had no quality of life, but rather just a day to day 
existence.  On psychological testing, the examiner opined 
that the veteran probably felt overwhelmed by events, which 
he magnified in his own mind, but he did not intentionally 
relate symptoms that he had not experienced.  The examiner 
opined that the veteran experienced PTSD flashbacks, and was 
somewhat emotionally unstable with substantial fluctuations 
of mood.  The examiner concluded that the veteran re-
experienced inservice traumatic events through intrusive 
memories, distressing dreams, true flashbacks, intense 
psychological distress at reminders, and physiological 
reactivity at reminders.  He also would attempt to avoid 
trauma-associated stimuli through avoidance of thoughts and 
feelings, avoiding activities and places, an inability to 
recall aspects of the trauma, markedly diminished interest or 
participation, feeling detached and estranged from others, 
restricted range of affect, and a sense of foreshortened 
future.  He also experienced persistent symptoms of increased 
arousal, including insomnia, irritability and anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  The examiner opined that the veteran had 
experienced these symptoms for 25 years, and that the 
disturbance had caused clinically significant distress and 
impairment in a number of important areas of functioning.  
The diagnosis was PTSD, chronic, delayed.  The GAF score was 
50 (current).

A VA discharge summary report of hospitalization from May to 
August 1999 contains diagnoses of PTSD; and depressive 
disorder, recurrent.  The report records a GAF score of 55.  
In a summary it was noted that the veteran had been admitted 
to the PTSD rehabilitation residential program (PRRP) for 
treatment of depression and PTSD symptoms.  The symptoms 
included nightmares, flashbacks, and guilt.  

VA progress notes show continued treatment from August 1999 
through January 2000 for the veteran's psychiatric 
symptomatology.  A September 1999 VA neurology consult report 
contains an impression of probable pseudodementia related to 
depression.

The Board notes that the veteran filed his initial notice of 
disagreement with respect to the August 1999 rating decision, 
which assigned the initial rating of 30 percent effective 
from January 1997.  The veteran's present appeal arises from 
that rating decision.  In this situation, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
a 30 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses disability manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent 
evaluation is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.

After a careful review of the record, and after resolving any 
remaining reasonable doubt in the veteran's favor, it is the 
judgment of the Board that the record supports a 100 percent 
evaluation for his service-connected PTSD.  In this regard, 
the Board has taken careful note of the recent reports of VA 
examination and treatment discussed above.  These reports, 
particularly the most recent VA examination report, show that 
the veteran has chronic PTSD.  His related symptoms included 
intrusive memories, distressing dreams, true flashbacks, 
intense psychological distress at reminders, physiological 
reactivity at reminders, avoidance of trauma-associated 
stimuli, avoidance of activities and places, an inability to 
recall aspects of the trauma, markedly diminished interest or 
participation, feeling detached and estranged from others, 
restricted range of affect, and a sense of foreshortened 
future.  He also experienced persistent symptoms of increased 
arousal, including insomnia, irritability and anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  During his July 1999 VA examination, the 
examiner opined that the veteran had experienced these 
symptoms for 25 years and that the disturbance had caused 
clinically significant distress and impairment in a number of 
important areas of functioning.  The record contains evidence 
of related symptoms of disorientation, panic attacks, 
hallucinations, cognitive or intellectual impairment, memory 
loss, impaired language skills, and attentional impairment.  

The record shows that the veteran has had long-standing 
difficulties due to his psychiatric symptomatology requiring 
medication and treatment.  His ability to have relationships 
with people and to obtain or retain employment has suffered 
increasing and severe impairment.  The report of a June 1999 
VA neuropsychology assessment concluded that the veteran had 
significant impairments with complex attentional processes 
that limited all other functions, which resulted in the 
veteran being incapable of meaningful, sustained gainful 
employment.  The Board notes  that that report and others 
include diagnoses other than PTSD, including cognitive 
disorder not otherwise specified, major depression, and 
probable pseudodementia related to depression.  

While the veteran is not service-connected for these 
disorders, such related symptoms as memory loss, depressed 
mood, disorientation, neglect of personal appearance, 
hallucinations, and impairment in thought processes or 
communication are listed as symptoms for consideration under 
Diagnostic Code 9411, for PTSD.   When it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the appellant's favor with regard to 
the question of whether certain signs and symptoms can be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998)

The veteran's PTSD has been found to be manifested by 
numerous symptoms described above.  The record indicated that 
he is not employed and previously only worked part-time, and 
had minimal marginal employment.  Recent examiners have 
concluded that he was incapable of meaningful, sustained 
gainful employment due to his impairment.  He had had two 
failed marriages and has strong feelings of estrangement and 
isolation.    

These and other PTSD symptoms described more fully above have 
resulted in distress and impairment in social, occupational, 
and other important areas of life functioning.  The most 
recently assigned GAF score for the veteran's psychiatric 
PTSD disability was a GAF score of 55, which is shown on a VA 
discharge summary report of hospitalization from May to 
August 1999.  However, previously  lower GAF scores have been 
recorded: 50 was assigned during VA individual therapy in 
June 1999 and during a VA examination in July 1999; and 35 
was assigned during the January 1998 VA examination, when the 
report noted "impairment and reality testing."  Other GAF 
scores of 50 and 55 have been assigned during recent years.  

The Board would point out that under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  However, a GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  And a 
GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is unable to work).

The record shows that the veteran has had substantial 
problems with symptoms as described above, which have been 
shown to result in severe impairment in social relationships 
and in his ability to obtain and retain employment.  It is 
apparent from the record that the veteran would have great 
difficulty in holding a permanent position due to the 
severity of his PTSD symptoms.  His difficulties with 
concentration, flashbacks and intrusive thoughts, and social 
avoidance, all result in a total occupational and social 
impairment. 

Thus on review of the entire record, the Board finds that the 
veteran's symptomatology is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.  Therefore, after reviewing the total clinical 
record and resolving any remaining reasonable doubt in the 
appellant's favor, a 100 percent evaluation is assigned.


ORDER

A 100 percent rating for PTSD is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

